            Case 1:21-sc-01386-GMH Document 6 Filed 06/02/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                        LET THIS BE FILED
                                                                         Digitally signed by G.
 IN RE THE SEARCH OF                                                     Michael Harvey
 INFORMATION ASSOCIATED WITH                                             Date: 2021.06.02
                                                                         11:58:22 -04'00'
 ONE ACCOUNT STORED AT THE
                                                             No. 21-sc-1386 (GMH)
 PREMISES CONTROLLED BY
 FACEBOOK, INC. PURSUANT TO
 18 U.S.C. § 2703 FOR INVESTIGATION                               UNDER SEAL
 OF VIOLATIONS OF
 18 U.S.C. §§ 111(a)(1), (2)


FACEBOOK’S OPPOSITION TO GOVERNMENT’S MOTION TO COMPEL COMPLIANCE
                   WITH SEARCH WARRANT (Doc. No. 3)

          Pursuant to this Court’s order issued on May 27, 2021, Facebook hereby submits this

opposition to the Government’s Motion to Compel Compliance with Search Warrant. Facebook

should not be forced to comply with the government’s search warrant until after a court has

resolved the account owner’s pending challenge to the warrant. To hold otherwise would render

the account owner’s challenge moot by requiring Facebook to disclose the contents of the

Instagram account to the government prior to judicial review of the defendant’s legal challenge to

the warrant. Nothing in Rule 41, nor the case law cited by the government, requires such a perverse

result.

                                       BACKGROUND

          As the Court is aware, on April 29, 2021, the government served a search warrant on

Facebook seeking to obtain information and content related to the Instagram account

“bugziethedon.” Pursuant to its user policy, Facebook notified the account owner of the search

warrant for his account. On May 14, 2021, the account owner filed a motion to quash the search

warrant before the Honorable Paul L. Friedman. That motion is still pending. Facebook notified

the government that it would not move forward with processing the warrant until “the Court has
          Case 1:21-sc-01386-GMH Document 6 Filed 06/02/21 Page 2 of 5




denied this Motion to Quash and found your legal process, in its current form, [to be] valid.” In

response, the government filed this instant Motion to Compel Compliance with Search Warrant

directed at Facebook.

                                          ARGUMENT

       Facebook is committed to complying with all valid legal process. However, when the

validity of the legal process is called into question, Facebook should not be forced to undermine

account owners and the court’s authority by preemptively disclosing the very information that the

account owner went to court to protect. To be clear, Facebook is not itself challenging the validity

of the government’s search warrant here. Instead, Facebook will comply with the search warrant

assuming a court denies the account owner’s legal challenge. But, contrary to the government’s

invitation, Facebook will not engage in speculation as to the outcome of that legal challenge and

move forward with processing the warrant absent a court ruling. In limited circumstances, courts

have exercised their discretion to allow account users to intervene pre-execution to challenge

search warrants.        See, e.g., In re Search of Elec. Commc’s in the Account of

chakafattah@gmail.com at Internet Serv. Provider Google Inc., 802 F.3d 516, 529-30 (3d Cir.

2015) (allowing pre-execution challenge by email account holder based on privilege grounds); In

re Search of Information Associated with Facebook Accounts DisruptJ20, Lacymacauley, and

Legba.Carrefour that is Stored at Premises Controlled by Facebook, Inc., No. 17 CSW 658, 2017

WL 5502809, at *9-10 (D.C. Super. Nov. 09, 2017) (denying request for intervention by Facebook

account holders to challenge search warrants directed at their accounts but noting that courts permit

intervention in certain limited circumstances “to provide an opportunity for the affected individual

to be heard” and have “discretion to determine whether movants should be entitled the opportunity

to review the government’s supporting [a]ffidavits and to challenge disclosure of their information
          Case 1:21-sc-01386-GMH Document 6 Filed 06/02/21 Page 3 of 5




before the [w]arrants are executed”). Accordingly, Facebook does not presume to know how a

court will rule on the account owner’s legal challenge to the warrant. But, once a court addresses

that challenge, Facebook will comply with the outcome of those legal proceedings.


                                        CONCLUSION

       For the foregoing reasons, Facebook respectfully requests that the Court deny the

government’s Motion to Compel Compliance with Search Warrant.



       Respectfully submitted,



       __________________________
       Ronald C. Machen
       District of Columbia Bar No. 447889
       WILMER CUTLER PICKERING HALE AND DORR LLP
       1875 Pennsylvania Avenue NW
       Washington, D.C. 20006
       Tel: (202) 663-6000
       Fax: (202) 663-6363

       George P. Varghese
       (pro hac vice forthcoming)
       Pennsylvania Bar No. 94329
       WILMER CUTLER PICKERING HALE AND DORR LLP
       60 State Street
       Boston, MA 02109
       Tel: (617) 526-6000
       Fax: (617) 526-5000
          Case 1:21-sc-01386-GMH Document 6 Filed 06/02/21 Page 4 of 5




                               CERTIFICATE OF SERVICE


       I hereby certify that on June 1, 2021, I served Assistant U.S. Attorney Michael C.

Liebman this Opposition to Government’s Motion to Compel Compliance with Search Warrant

by electronic mail.




Date: June 1, 2021                                  Respectfully submitted,



                                                    ______________________________
                                                    Ronald C. Machen
                                                    District of Columbia Bar No. 447889
                                                    WILMER CUTLER PICKERING HALE AND
                                                    DORR LLP
                                                    1875 Pennsylvania Avenue NW
                                                    Washington, D.C. 20006
                                                    Tel: (202) 663-6000
                                                    Fax: (202) 663-6363
          Case 1:21-sc-01386-GMH Document 6 Filed 06/02/21 Page 5 of 5




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 IN RE THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 ONE ACCOUNT STORED AT THE
                                                          No. 21-sc-1386 (GMH)
 PREMISES CONTROLLED BY
 FACEBOOK, INC. PURSUANT TO
 18 U.S.C. § 2703 FOR INVESTIGATION                           UNDER SEAL
 OF VIOLATIONS OF
 18 U.S.C. §§ 111(a)(1), (2)


                                    PROPOSED ORDER

        Before the Court is the Government’s Motion to Compel Compliance with Search Warrant,

and Facebook Inc.’s Opposition thereto. It is hereby ORDERED that the Government’s Motion

to Compel Compliance with Search Warrant is DENIED.

        SO ORDERED.



date:                                      ___________________________________

                                           G. Michael Harvey, U.S. Magistrate Judge
